Dan Daniels, Boley Daniels, John Green and others were indicted for the killing of Hamp Swain. The first count charged all the defendants with murder; the second charged that Boley Daniels, John Green and others were present aiding and abetting Dan Daniels to-commit the murder; the third charged that Dan Daniels, John Green and others were present aiding and abetting Boley Daniels to commit the murder. Boley Daniels was tried and found guilty as principal in the second degree. He moved for a new trial on the grounds that-the verdict was contrary to law and evidence. The motion was overruled, and he excepted.
The evidence was voluminous and somewhat contradictory. It appeared that Swain was killed at a picnic-with a knife. He was engaged in gambling at cards with Dan and Boley Daniels and others. Green, under the influence of liquor, came up to where the game was going on and tried to bet or to get into the game in some way, which was refused him, and he shot into the cards. Swain got up and Green shot at him. Swain kept backing off, and Wooten, one of the party, said, “Shoot him, Hamp,” and Swain commenced shooting. Then there was considerable shooting which appears to have been mostly directed at Swain, and Dan and Boley Daniels and others (according to the weight of the testimony) got hold of Swain and got him down, and one-of them cut him, inflicting the mortal wound. Before he died one or more of the party were taken before him. *159(Boley Daniels not being one of these), and he said that, they were not the persons who cut him, because the man who cut him was snaggle-toothed, or had some affection of the teeth. After the cutting Boley Daniels disappeared and when arrested was in another State-One witness testified that Boley Daniels, or the man whom he supposed to be Boley Daniels, and about whom he testified as such, was a slew-footed man; that he just heard some of them say that day that it was Boley; that after the shooting Dan Daniels was walking up. there by the picnic stand, and witness did not know where Boley was — he had gone. Other witnesses were positive as to Boley Daniels’ presence and participation in the crime. One of them testified that “they said it was Boley” who was carried before Swain and who' Swain said was not the man who cut him; that they carried Green before Swain, and witness did not know what other man they carried before him; that there were-three men who threw Swain down, and they were Nathan Wooten, Dan Daniels and Boley Daniels; that he did not know that the man who was in that crowd that day in that fight, the people said was Boley Daniels, was a black man, slew-footed and snaggle-toothed; and that there was no such man there in the crowd; that Swain said the man who cut him was a snaggle-toothed man, but did not say anything about his feet. When Boley Daniels was arrested he did not give any reason for-leaving the State, but said he left after that difficulty and had not been back since. Green testified, among other things: “When I shot the 7 spot, they had just started the deal. Hamp said, I aint going to skin with half of deck.’ Some one said that they had a whole deck, and they did put a whole deck in. Then Hamp said that he was going to quit, not going to play any more. Hamp started to get his pistol. Dan reached at his hand, and Hamp then shot him — shot him in the hand. Some of them said that I shot him in the hand, *160but Hamp shot him in the hand. I know he reached his hand out at the time Hamp shot him in the hand. Boley said: 'Dan, is you shot?’ Dan didn’t say anything — was shaking his hand. Nath. Wooten grabbed Hamp Swaiu’s feet, and Boley grabbed him around the waist with his left hand and stabbed him — disremember what side, whether the left or the right. Then they fell right over. Dan wrung the pistol out of his hand and handed it to Boley. At that time they had got about 15 or 20 feet from where they were playing. I saw three men on Hamp, Dan, Boley and Nath. Hamp rose up about two feet the first time, before he fell back, and then never rose any more until they turned him loose; after they turned him loose Hamp run. I disremember what become of Boley — disremember what direction he went, but I didn’t see him any more.”
Pilsbury & Lane and L. J. Blalock, for plaintiff in error.
C. B. Hudson, solicitor-general, contra.
The defendant ■ introduced no evidence. He stated that he was innocent; that Green came up and shot down in the cards; that Swain got up and put his money in his pocket, and Green seemed to think he was trying to draw his pistol, and shot at him; that both men commenced shooting at each other, and while they were doing so Dan Daniels passed between them and stabbed Swain, and Wooten went to him, grabbed him and threw him down; that defendant stayed around there about two hours, and then went across the river and went to the lower end of the "Sam” road, stayed there until he got out of jail and came to defendant and then went with him to Florida. Defendant opened his mouth and showed his teeth to the jury to show that he was not snaggle-toothed, and stated that he was not slew-footed, and that he was not gambling; was only standing there looking at them; did not assist in the row in any. way.